[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 05-17239                   JUNE 27, 2006
                             Non-Argument Calendar           THOMAS K. KAHN
                                                                  CLERK

                    D. C. Docket No. 04-01693-CV-T-24MSS
                          BKCY No. 03-00798-BKC-8P

In Re: TERRI L. STEFFEN,
                                                   Debtor.
__________________________________________________________________

TERRI L. STEFFEN,

                                                              Plaintiff-Appellant,

                                      versus

AKERMAN SENTERFITT,
a Florida Professional association,
MICHAEL I. GOLDBERG,

                                                           Defendants-Appellees.



                   Appeal from the United States District Court
                      for the Middle District of Florida


                                  (June 27, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.
PER CURIAM:

        Appellant raises two issues in appealing the summary judgment the district

court granted in her legal malpractice case: (1) whether the court presented

sufficient evidence of causation to warrant submission of the causation issue to a

trier of fact; and (2) whether the court abused its discretion in denying appellant’s

motion for leave to amend her complaint to add two entities she owned as

additional parties plaintiff.

      Having considered the parties’ briefs and the relevant portions of the record,

we are convinced – for the reasons stated in the court’s December 2, 2005 order

granting appellees’ motion for summary judgment – that appellant cannot prevail

on the causation issue. And for the reasons stated in the court’s November 30,

2005 order, we conclude that the court did not abuse its discretion in denying

appellant’s motion for leave to amend.

      AFFIRMED.




                                          2